Title: To Alexander Hamilton from Ross Bird, 6 July 1799
From: Bird, Ross
To: Hamilton, Alexander


          
            Sir
            Salisbury July the 6th 1799
          
          I received your letter of the 22nd May on the 15th June with its Contents and Conformbly to your orders have written to 2nd Lieut. Daniel Newnon at Fort McHenry where I have learnt he is Mr Love has Joined me Since the receipt of your letter
          I have made but Small progress in the recruiting business as yet the young men of the county being most all engaged in Making of crops but should my Clothing and arms arrive by the 1st of September in that Month & October I have great reason to Expect I shall be very Successfull
          I have purchased no tents and very few articles of Camp Equipage I have hired a house for myself & officers at 25 dollars for Six Months and another for a Barracks at 16. Dollars for the like term which will Suffice for a company My returns were forwarded to Major Bradley on the 1st Instant.
          I am Sir with great Esteem your Most Humble Servt.
          
            Ross Bird Captain
            4th. U.S. Regt.
          
          Major General Hambleton
        